 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   LORENA VELASQUEZ, et al.,                           Case No. 1:17-cv-01710-SAB

12                   Plaintiffs,                         ORDER DENYING PLAINTIFFS’
                                                         REQUEST FOR CONTINUANCE OF
13           v.                                          HEARING DATE

14   SVENHARD’S SWEDISH BAKERY, et al.,                  (ECF No. 60)

15                   Defendants.

16

17          On March 28, 2019, counsel for Plaintiffs filed a letter with the Court requesting that the

18 hearing on Defendants’ pending motions for summary judgment, currently set for April 24, 2019,

19 be continued until May 3, 2019, the same date the pre-trial conference is scheduled, due to the
20 unavailability of counsel because of a mediation scheduled in another matter. (ECF No. 60.)

21 The Court cannot grant such request because the Court’s forthcoming decision on the pending

22 summary judgment motions must be issued with sufficient time prior to the pre-trial conference

23 to allow for the parties to know the status of the claims subject to the pending motions, and allow

24 for preparation of pre-trial statements which address the status of the case following the decision

25 on the motions.

26          While it is not clear whether oral argument is necessary for adjudication of the motions,

27 the Court may be inclined to grant a minor change to the hearing date, such as one or two days

28 before the scheduled hearing date, if the parties can agree to such change. Alternatively, counsel


                                                     1
 1 is advised that they may appear telephonically for the hearing.

 2          Accordingly, IT IS HEREBY ORDERED that Plaintiffs’ request is DENIED WITHOUT

 3 PREJUDICE.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     March 29, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
